DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 4 recited “a surface-mount device” should change to “the surface-mount device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2013/0187270, as disclosed in previous office action).
As for claim 9, Yu et al. disclose in Figs. 1-10 and the related text a method comprising: 
forming a first metal pillar and a second metal pillar 126 over a first surface-mount device 120 (fig. 1-2); 
after forming the first metal pillar and the second metal pillar 126, placing a first semiconductor die (right 220) and a second semiconductor die (left 220) adjacent to the first surface-mount device 120 (fig. 4), wherein the first die (right 220) comprises a first conductive via 226, wherein the second die (left 220) comprises a second conductive via 226 (fig. 5), wherein the first surface-mount device 120 is between the first 
forming a molding compound layer 34 over the first semiconductor die (right 220) and the first surface-mount device 120 (fig. 6) wherein the molding compound is interposed between the first metal pillar and the second metal pillar126 (fig. 6); and 
forming a plurality of interconnect structures 40 over the molding compound layer 34 (fig. 8).  

As for claim 10, Yu et al. disclose the method of claim 9, further comprising: attaching the first surface-mount device 120 and a second surface-mount device (left 120) on a carrier 30 through an adhesive layer 28 (figs. 4); and attaching the first semiconductor die (right 220) and the second semiconductor die (left 220) on the carrier 30 through the adhesive layer 28 (fig. 4), wherein the first surface-mount device 120, the second surface-mount device (left 120), the first semiconductor die (right 220) and the second semiconductor die (left 220) are placed on the carrier in an alternating manner (fig. 4).  

As for claim 11, Yu et al. disclose the method of claim 11, wherein: the first semiconductor die (right 220) and the first surface-mount device 120 form a first semiconductor group; and the second semiconductor die (left 220)  and the second surface-mount device (left 120) form a second semiconductor group (fig. 4 and 10 of Yu et al.), and wherein after the step of forming the molding compound layer 34, the first 

As for claim 12, Yu et al. disclose the method of claim 11, further comprising: forming a first chip package and a second chip package through a dicing process applied to the first semiconductor group and the second semiconductor group, wherein the first chip package comprises the first semiconductor group and the second chip package comprises the second semiconductor group (fig. 10 of Yu et al.).  

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8 and 15-20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “after placing the surface-mount device on the substrate, applying a metal-paste printing process to a surface-mount device to form a metal pillar”, as applied in claim 1; and “after attaching the surface-mount device, forming a metal pillar and second pillar over the surface-mount device, after forming the first metal pillar and the second metal pillar, placing a first semiconductor die and a second semiconductor die on the carrier”, as applied in claim 15.


Response to Arguments
Applicant’s arguments, see pgs. 9-10, filed 08/11/2021, with respect to the rejection(s) of claim(s) 9-12 that Yu cannot preclude patentability of the present application under 35 U.S.C 102(a)(2) have been fully considered and but are not persuasive.  
Due to typographical error, the office action stated that the rejection of claims 9-12 under 35 U.S.C 102(a)(2) instead of stating that the rejection of claims 9-12 under 35 U.S.C 102(a)(1). The examiner regrets any confusion and misunderstanding.
Clearly, Yu was available to public before the effective filing data of the claimed invention, therefore Yu is qualified prior art to reject claims 9-12 under 35 U.S.C 102(a)(1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811